DETAILED ACTION

Response to Amendment

1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Applicant’s amendments and remarks filed on 10/15/2021 have been acknowledged. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-6, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In the amended claim 1, the recitations of the ‘thickness direction’ are not clear in the given context, since the claim language fails to clearly set forth what object the ‘thickness’  must pertain to, in the first place. Moreover, there can be an infinite number of ‘directions’ through a thickness of a three-dimensional object. It is further unclear whether or not the ‘annular perimeter wall’ is the same as the annular side surface of sizes corresponding to the array of holes’ is indefinite in the context of the instant claim language. The applicant’s statements in the latest remarks spelling out that ‘size [diameter?-examiner.] of the wells could be identical to the adjacent holes’, or ‘slightly smaller’, or ‘slightly larger’, have been considered as an additional support for the recitation of the ‘corresponding sizes’ being evaluated as indefinite and non-limiting. 
In the amended claim 2, it is unclear from the claim language how the recess must be structurally inter-related to the ‘annular perimeter wall’ set forth in claim 1. 
In the amended claim 5, it is not clear whether or not the recitation of the ‘horizontal direction’ being ‘perpendicular to the thickness direction’, means that the orientation of the claimed apparatus in space must be limited such that the ‘thickness direction’ is the vertical one.  
In the amended claim 6, ‘the thickness…in the thickness direction’ is unclear. 

Double Patenting

5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6.	In view of the latest broadening amendments, claims 1-5 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of US 9465042.  Although the conflicting claims are not identical, they are not patently distinct from each other because almost all positively recited structural features of the instant claims are entirely within the scope of claims 1-20 of US 9465042. The difference is the tape piece being bonded to the plate. However, it would have been clearly within the ordinary skills of an artisan at the time the invention was made to have modified the invention of claims 11-20 of US 9465042 by having bonded, upon having received the tape piece to the plate , in order to further improve mechanical stability of the device. 
Response to Arguments

7.	All of the Applicant s arguments have been fully considered but they are not persuasive or moot in view of new grounds of rejection.   

	Examiner strongly disagrees and notes that, first, the instant recitation of the top plate is entirely within the scope of the combination of the top and bottom plates as recited in claims 1-20 of US 9465042; as well as the amended recitation in the instant claim 3, directed to the carrier being configured for ‘receiving’ the tape piece [instead of ‘slideably receiving’, as was presented previously],, is still entirely within the scope of ‘slideably receiving’. Second, ‘slideably’ receiving of the tape piece does not preclude the  tape piece from being then bonded to the plate. It would have been clearly within the ordinary skills of an artisan at the time the invention was made to have modified the invention of claims 11-20 of US 9465042 by having bonded the tape piece, upon the receipt, to the plate , in order to further improve mechanical stability of the device. 
	 
Conclusion

8.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798